ADVANCED BATTERY TECHNOLOGIES, INC. 21 West 39th Street, Suite 2A New York, NY 10018 212-391-2752 212-391-2751 (fax) September 25, 2007 VIA EDGAR Gary Todd Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, DC 20549 Re: Advanced Battery Technologies, Inc. Form 10-KSB for the year ended December 31, 2006 Filed April 16, 2007 Form 10-QSB for the quarter ended March 31, 2007 File No. 000-13337 Dear Mr. Todd: Further to our conversation regarding our response to Comment 6 in your letter dated July 20, 2007. I have prepared a supplemental response to further illustrate our position on how the goodwill impairment test was conducted. 6. You disclose in Note 5 a method through which you assess the recoverability of goodwill. The method you describe appears to be that applied to long-lived assets under the scope of SFAS 144. With respect to goodwill, please tell us how your method is consistent with the guidance from paragraphs 19 through 21 to SFAS 142. Show us that you appropriately applied that guidance in measuring the goodwill impairment. We may have further comment on disclosure once we better understand how you measured the goodwill impairment recorded in 2006. Supplemental response to comment 6: The Company performs an impairment test for goodwill annually, using a two-step impairment test: Step 1 –
